Citation Nr: 1800590	
Decision Date: 01/05/18    Archive Date: 01/19/18

DOCKET NO.  14-17 185	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, New York


THE ISSUE

Entitlement to service connection for hearing loss.


REPRESENTATION

The Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

V-N. Pratt, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from September 1990 to April 1991.  He is the recipient of numerous service awards, including and not limited to, the National Defense Service Medal, the Bicentennial Unit Commendation Ribbon, and the Armed Forces Reserve Medal.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2013 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Buffalo, New York.

In April 2016, the Veteran testified at a personal hearing before a Decision Review Officer.  A copy of the informal conference report from this hearing is of record.

In October 2017, the Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge.  A transcript of this hearing is of record.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The Board regrets further delay, but finds that additional development is necessary before a decision may be rendered on this appealed issue of service connection for hearing loss.

The last time the Veteran underwent a VA examination for his hearing was in July 2016.  Although the VA examiner opined that it is at least as likely as not that the Veteran has hearing loss in his left ear that is due to his military service, the Veteran, nonetheless, did not manifest a degree of hearing loss that constituted as a disability for VA purposes.

At his October 2017 videoconference hearing, the Veteran testified that his hearing loss has been deteriorating.  See October 2017 Videoconference Hearing Transcript (indicating that every time he underwent an audiologic examination, he was informed that his hearing was getting worse).  

Therefore, given the Veteran's competent lay testimony, a remand is required for a contemporaneous VA examination/audiology to determine the presence of any hearing loss, for VA purposes, and if present, the etiology of any hearing loss.

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA examination to determine the presence of any hearing loss, for VA purposes, and if any, its etiology.  

A copy of this remand must be provided to the audiologist/VA examiner.  Then, the VA examiner must review the claims file and must note that review in the report.  

All necessary tests and studies should be accomplished and all clinical findings reported in detail.  The VA examiner must undertake the following:

a.  Determine the presence of any hearing loss, for VA purposes.  

Hearing loss, for VA purposes, is when the auditory thresholds in any of the frequencies of 500, 1000, 2000, 3000, or 4000 Hertz is 40 decibels or greater; or when the auditory threshold for at least three of the frequencies of 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385 (2017).

b.  If the Veteran has a hearing loss disability, pursuant to 38 C.F.R. § 3.385, opine as to whether it is at least as likely as not (50 percent probability or more) that his hearing loss is related to his active service.

c.  Construe all disclosures and statements from the Veteran as competent lay statements, unless there is good reason to believe that the information being provided by the Veteran cannot be reliable.

If it is determined that there is another likely etiology for the Veteran's hearing loss, please indicate and provide a clear, detailed explanation.

A detailed explanation is requested for all opinions provided.  If an opinion cannot be provided without resort to speculation, provide an explanation as to why this is so and note what, if any, additional evidence would permit such an opinion to be rendered.  

2.  After ensuring compliance with the above-mentioned development, readjudicate the claim.  If this decision remains adverse to the Veteran, issue a supplemental statement of the case and allow the appropriate time for response from the Veteran or his representative.  Then, return the case to the Board for further development.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (West 2014).



_________________________________________________
BRADLEY W. HENNINGS 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of this appeal.  38 C.F.R. § 20.1100(b) (2017).




